          Case 1:21-cv-00903-TSC Document 20 Filed 09/09/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


MARC ROTENBERG,

               Plaintiff,

v.                                                   Case No. 1:21-cv-903-TSC

POLITICO LLC, et al.,

               Defendants.


     DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR JUDICIAL NOTICE

        Defendants POLITICO LLC and Protocol Media, LLC respectfully submit this Response

to Plaintiff Marc Rotenberg’s Motion for Judicial Notice, in which Plaintiff informs the Court

that “Politico has entered into an agreement to be acquired by the Berlin-based media company

Axel Springer SE,” and that “closing of the transaction is expected in Q4 2021.” Dkt. 19 at 1.

That is true. But Plaintiff also claims that this news “is relevant to both [his] opposition to

Defendants’ motion to dismiss and [his] motion for jurisdictional discovery.” Id. That is false.

        Events scheduled to occur later this year cannot possibly bear on Defendants’ motion to

dismiss for lack of jurisdiction or Plaintiff’s motion for jurisdictional discovery because, in

determining whether diversity jurisdiction exists, “[c]itizenship is measured as of the time the

plaintiff files the complaint.” CostCommand, LLC v. WH Adm’rs, Inc., 820 F.3d 19, 21 (D.C.

Cir. 2016); see also Ex. A (undersigned counsel’s response to Plaintiff’s counsel pursuant to

Local Rule 7(m), quoting same). On April 2, 2021, when Plaintiff filed his Complaint here,

Plaintiff and Defendants were each citizens of the District of Columbia. See Mot. to Dismiss at

3-4, Dkt. 12; Reply in Supp. of Mot. to Dismiss at 1-3, Dkt. 14. The Court should therefore

dismiss this case for lack of jurisdiction and deny Plaintiff’s baseless request for discovery.
 Case 1:21-cv-00903-TSC Document 20 Filed 09/09/21 Page 2 of 2




Dated: September 9, 2021   Respectfully submitted,

                           BALLARD SPAHR LLP

                           /s/ Chad R. Bowman
                           Chad R. Bowman (D.C. Bar No. 484150)
                           Maxwell S. Mishkin (D.C. Bar No. 1031356)
                           1909 K Street NW, 12th Floor
                           Washington, DC 20006
                           Telephone: (202) 661-2200
                           Fax: (202) 661-2299
                           bowmanchad@ballardspahr.com
                           mishkinm@ballardspahr.com

                           Counsel for Defendants




                                2
